DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant timely traversed the restriction (election) requirement in the reply filed on 12/18/2020. The restriction has been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, the phrase "the inner shaft" renders the claim indefinite because it is unclear whether the “inner shaft” is the same as the “shaft” previously recited to in claim 16. For the purpose of examination, the “inner shaft” and the “shaft” will be read as the same shaft.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 3, 6, 8, 10 – 14, and 16 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Austin (US 7918880 B2) (cited in IDS), and further in view of Eskuri (US 20080140006 A1) (cited in IDS).
Regarding claim 1, Austin discloses a delivery system for an implantable medical device (stent delivery system) (abstract), comprising: 
an outer shaft (outer protective sheath 13) defining an outer shaft lumen (lumen of the outer protective sheath 13) (column 7 line 60 – column 8 line 30 and Fig. 1); 
an inner shaft (inner protective sheath 16) (column 7 line 60 – column 8 line 30 and Fig. 1) translatable within the outer shaft lumen (lumen of the outer protective sheath 13) (Fig. 1); 
the inner shaft (inner protective sheath 16) defining a lumen (lumen of inner protective sheath 16 – Fig. 1) extending through the inner shaft (inner protective sheath 16) (Fig. 1); 
an actuation mechanism (activator shaft 17) extending through the lumen (lumen of inner protective sheath 16) (column 7 line 60 – column 8 line 30 and Fig. 1), the actuation mechanism including a coupler (pusher 14), a plurality of push pull rods (springs 15) that extend distally from the coupler (pusher 14) and that releasably couple to the implantable medical device (stent 12) (column 7 line 60 – column 8 line 30 and Fig. 1); 
However, Austin is silent regarding (i) a force transmission rod including a transition in electromagnetic permeability; and (ii) an inductance coil.
As to the above, Eskuri teaches, in the same field of endeavor, a catheter used for the delivery of a stent (paragraph [0018]) comprising an inner catheter (needle sheath 16), an actuation mechanism (needle assembly 20) including a force translation rod (needle 22 and mounting 24) (paragraph [0024]) and wherein the force translation rod (needle assembly 20) including a transition in electromagnetic permeability (Examiner’s note: the needle 22 is made up of two parts, mounting 24 made up of anon-ferromagnetic material, and needle 22 which is made up of stainless steel – paragraph [0024]; thus a transition in permeability exists); and an inductive coil (induction coil 32) disposed relative (disposed coaxially) to the force translation rod (needle assembly 20) and positioned to detect a change in inductance resulting from the transition in electromagnetic permeability passing through the inductive coil (induction coil 32) (paragraph [0024]) for the purpose of measuring the axial displacement of the catheter system, providing an accurate location to the user (paragraph [0006 – 0008]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the catheter system of Austin to incorporate the force translation rod and inductive coil of Eskuri for the purpose of being able to measure the axial displacement of the catheter system, thus providing an accurate location of the stent to the user (paragraph [0006 – 0008]). 
It should be noted that the modification made here is such that the activator shaft 17, of Austin, is modified to include the material of the needle 22, and not the needle itself; thus resulting in the activator shaft 17 being made up of the different materials with differing electromagnetic permeability. Furthermore, the inner protective sheath 16 of Austin is modified to have the inductive coil embedded, similar to Fig. 5 of Eskuri. 
Regarding claim 2, the combination of Austin and Eskuri teaches the device above, and the combination further teaches wherein the transition in electromagnetic permeability (Examiner’s note: the transition is where the two materials of the now modified shaft 17 meet) is positioned a distance (Examiner’s note: the point at which the two materials meet is distanced from the coupled via a length of the first material, where the first material made up needle 22 of Eskuri) from the coupler (pusher 14) such that a detected change in inductance indicates a relative position of the coupler (pusher 14) relative to the inductive coil (inductive coil 32 – Eskuri) (Examiner’s note: the user will be able to determine the position relative to the center position of the two materials as it moves through the coil).
Regarding claim 3
Regarding claim 6, the combination of Austin and Eskuri teaches the device above, and the combination further teaches wherein the inductive coil (inductive coil 32 – Eskuri) has a constant windings pitch (Examiner’s note: looking at Fig. 3A, of Eskuri, the coil 32 has a constant pitch).
Regarding claim 8, the combination of Austin and Eskuri teaches the device above, and the combination further teaches wherein the inductive coil (inductive coil 32 – Eskuri) is disposed relative to the inner shaft (inner protective sheath 16) (Examiner’s note: the modification is such that the inductive coil 32, of Eskuri, is placed within the inner protective sheath 16 thus it is placed relative to the inner shaft).
Regarding claim 10, Austin discloses a delivery catheter for delivering an implantable medical device, comprising: 
an outer shaft (outer protective sheath 13) (column 7 line 60 – column 8 line 30 and Fig. 1); 
an inner shaft (inner protective sheath 16) slidingly disposed within the outer shaft (outer protective sheath 13) (column 7 line 60 – column 8 line 30 and Fig. 1) and defining a lumen (lumen of inner protective sheath 16) (Fig. 1) extending through the inner shaft (inner protective sheath 16), the implantable medical device (stent 12) securable relative to the inner shaft (inner protective sheath 16) (Examiner’s note: the stent 12 is secured on the central shaft 18 which is positioned relative to the inner sheath 16) (Fig. 1); 
However, Austin is silent regarding (i) a force transmission rod including a transition in electromagnetic permeability, and including a first section formed of a first material and a second section made up of a second material; and (ii) an inductance coil.
As to the above, Eskuri teaches, in the same field of endeavor, a catheter used for the delivery of a stent (paragraph [0018]) comprising an inner catheter (needle sheath 16), an actuation mechanism (needle assembly 20) including a force translation rod (needle 22 and mounting 24) (paragraph [0024]) and wherein the force translation rod (needle assembly 20) including a first section (mounting 24) having a low electromagnetic permeability (Examiner’s note: mounting 24 is made up of a polymeric material – paragraph [0024]; thus the mounting 24 will have a low permeability) and a second section (needle 22) formed of a material having a high electromagnetic permeability (Examiner’s note: the material that made up needle 22 is made up of stainless steel – paragraph [0024 - Eskuri]) creating a transition in electromagnetic permeability (Examiner’s note: the needle 22 is made up of two parts, mounting 24 made up of anon-ferromagnetic material, and needle 22 which is made up of stainless steel – paragraph [0024]; thus a transition in permeability exists); and an inductive coil 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the catheter system of Austin to incorporate the force translation rod and inductive coil of Eskuri for the purpose of being able to measure the axial displacement of the catheter system, thus providing an accurate location of the stent to the user (paragraph [0006 – 0008]). 
It should be noted that the modification made here is such that the activator shaft 17, of Austin, is modified to include the material of the needle 22, and not the needle itself; thus resulting in the activator shaft 17 being made up of the different materials with differing electromagnetic permeability. Furthermore, the inner protective sheath 16 of Austin is modified to have the inductive coil embedded, similar to Fig. 5 of Eskuri. 
Regarding claim 11, the combination of Austin and Eskuri teaches the device above, and the combination further teaches wherein the transition in electromagnetic permeability (the point at which the two materials meet) (Examiner’s note: the point at which the two materials meet is distanced from the coupled via a length of the first material, where the first material made up needle 22 of Eskuri, which is a known distance) is positioned a known distance from where the implantable medical device is secured relative to the inner shaft (Examiner’s note: the point at which the two materials 
Regarding claim 12, the combination of Austin and Eskuri teaches the device of above, and Austin further discloses wherein the force translation rod extends distally to a coupler (pusher 14), and a plurality of push pull rods (pusher springs 15) extend distally from the coupler (pusher 14) (Fig. 1), and the transition in electromagnetic permeability (the point at which the two materials meet) is positioned a known distance from the coupler (Examiner’s note: the point at which the two materials meet is distanced from the coupled via a length of the first material, where the first material is made up needle 22 of Eskuri, which is a known distance away from the stent).
Regarding claim 13, the combination of Austin and Eskuri teaches the device above, and the combination further teaches wherein the inductive coil (inductive coil 32 – Eskuri) has a constant windings pitch (Examiner’s note: looking at Fig. 3A, of Eskuri, the coil 32 has a constant pitch).
Regarding claim 14, the combination of Austin and Eskuri teaches the device above, and the combination further teaches wherein the inductive coil (inductive coil 32 – Eskuri) is disposed relative to the inner shaft (inner protective sheath 16) (Examiner’s note: the modification is such that the inductive coil 32, of Eskuri, is placed within the inner protective sheath 16 thus it is placed relative to the inner shaft).
Regarding claim 16, Austin discloses a delivery system for an implantable medical device (stent delivery device) (abstract), comprising: 
a shaft (inner protective sheath 16) defining a lumen (lumen of inner protective sheath 16) (column 7 line 60 – column 8 line 30 and Fig. 1); 
an actuation mechanism (activator shaft 17) extending through the lumen (lumen of inner protective sheath 16) (column 7 line 60 – column 8 line 30 and Fig. 1), the actuation mechanism including a coupler (pusher 14), a plurality of push pull rods (springs 15) that extend distally from the coupler (pusher 14) and that releasably couple to the implantable medical device (stent 12) (column 7 line 60 – column 8 line 30 and Fig. 1); 
However, Austin is silent regarding (i) a force transmission rod including a transition in electromagnetic permeability; and (ii) an inductance coil.
As to the above, Eskuri teaches, in the same field of endeavor, a catheter used for the delivery of a stent (paragraph [0018]) comprising an inner catheter (needle sheath 16), an actuation mechanism (needle assembly 20) including a force translation rod (needle 22 and mounting 24) (paragraph [0024]) and wherein the force translation rod (needle assembly 20) including a transition in electromagnetic permeability (Examiner’s note: the needle 22 is made up of two parts, mounting 24 made up of anon-ferromagnetic material, and needle 22 which is made up of stainless steel – paragraph [0024]; thus a transition in permeability exists); and an inductive coil (induction coil 32) disposed relative (disposed coaxially) to the force translation rod (needle assembly 20) and positioned to detect a change in inductance resulting from the transition in electromagnetic permeability passing through the inductive coil (induction coil 32) (paragraph [0024]) for the purpose of measuring the axial displacement of the catheter system, providing an accurate location to the user (paragraph [0006 – 0008]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the catheter system of Austin to 
It should be noted that the modification made here is such that the activator shaft 17, of Austin, is modified to include the material of the needle 22, and not the needle itself; thus resulting in the activator shaft 17 being made up of the different materials with differing electromagnetic permeability. Furthermore, the inner protective sheath 16 of Austin is modified to have the inductive coil embedded, similar to Fig. 5 of Eskuri. 
Regarding claim 17, the combination of Austin and Eskuri teaches the device above, and the combination further teaches wherein the transition in electromagnetic permeability (Examiner’s note: the transition is where the two materials of the now modified shaft 17 meet) is positioned a distance (Examiner’s note: the point at which the two materials meet is distanced from the coupled via a length of the first material, where the first material made up needle 22 of Eskuri) from the coupler (pusher 14) such that a detected change in inductance indicates a relative position of the coupler (pusher 14) relative to the inductive coil (inductive coil 32 – Eskuri) (Examiner’s note: the user will be able to determine the position relative to the center position of the two materials as it moves through the coil).
Regarding claim 18,  the combination of Austin and Eskuri teaches the device above, and the combination further teaches wherein a portion of the force translation rod (distal most portion of activator shaft 17 modified by needle 22) distal of the transition in electromagnetic permeability is formed of a material having a first electromagnetic permeability (Examiner’s note: the material that made up needle 22 is .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Austin (US 7918880 B2) and Eskuri (US 20080140006 A1) (cited in IDS), and further in view of Gliner (US 20180110965 A1).
Regarding claim 5
However, the combination of Austin and Eskuri is silent regarding wherein the force transition rod comprises Nitinol as a low electromagnetic permeability material.
As to the above, Gliner teaches, in a similar field of endeavor, a medical guidewire system wherein Gliner states that Nitinol has a lower magnetic permeability than that of stainless steel (paragraph [0036]). 
Furthermore, Eskuri states that the system works by having differing magnetic permeability along the core; then as long as the core consists of two different materials with differing permeability, then the displacement of the core with respect to the catheter can be measured via the change in inductance. Thus, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the mounting 24 of Eskuri to be comprised of NiTi, as it is a common metal used in medical devices, and it has a lower magnetic permeability. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Austin (US 7918880 B2) and Eskuri (US 20080140006 A1) (cited in IDS), and further in view of Di Caprio (US 6689119 B1).
Regarding claim 7, the combination of Austin and Eskuri teaches the device of claim 1 above.
However, the combination of Austin and Eskuri is silent regarding wherein the inductive coil has a non- constant windings pitch in order to provide increased sensitivity to small movements of the transition in electromagnetic permeability relative to the inductive coil.
As to the above, Di Caprio teaches, in a similar field of endeavor, a self-aligning medical device comprising a catheter including an inner shaft (shaft 102-3), an actuation 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the coil of Austin in view of Eskuri such that the coil-windings have a varying pitch for the purpose of increasing the strength of the magnetic field generated at different positions.
 Allowable Subject Matter
Claims 4, 9, 15, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art alone or in combination with fails to disclose or make obvious an implant delivery device comprising a shaft, an actuation mechanism extending through the shaft and including a 
The closest prior art combination, Austin (cited above) in combination with Eskuri (cited above), teaches the delivery system for an implant comprising a shaft (inner protective sheath 16 - Austin) defining a lumen (lumen of inner protective sheath 16 - Austin) (column 7 line 60 – column 8 line 30 and Fig. 1 - Austin), an actuation mechanism (activator shaft 17 - Austin) extending through the lumen (lumen of inner protective sheath 16 - Austin) (column 7 line 60 – column 8 line 30 and Fig. 1 - Austin), the actuation mechanism including a coupler (pusher 14 - Austin), a plurality of push pull rods (springs 15 - Austin) that extend distally from the coupler (pusher 14 - Austin) and that releasably couple to the implantable medical device (stent 12 - Austin) (column 7 line 60 – column 8 line 30 and Fig. 1 - Austin); a force translation rod (needle 22 and mounting 24 - Eskuri) (paragraph [0024] - Eskuri) and wherein the force translation rod (needle assembly 20 - Eskuri) including a transition in electromagnetic permeability (Examiner’s note: the needle 22 is made up of two parts, mounting 24 made up of anon-ferromagnetic material, and needle 22 which is made up of stainless steel – paragraph [0024]; thus a transition in permeability exists - Eskuri); and an inductive coil (induction coil 32 - Eskuri) disposed relative (disposed coaxially - Eskuri) to the force translation .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
SELA (US 20120172842 A1) teaches a medical device using a magnet and a coil system to determine the position of a medical device.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748.  The examiner can normally be reached on Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC Rosen can be reached on (571) 270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/GEORGE J ULSH/Primary Examiner, Art Unit 3771